Citation Nr: 1635333	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for PTSD.

3.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

In February 2011, the RO decided the Veteran's claim for service connection for PTSD, rating him as 30 percent disabled.  One month later, in March 2011, the Veteran submitted a Notice of Disagreement (NOD), disputing the effective date of his claim for PTSD.

In September 2011, the RO sent the Veteran a Statement of the Case (SOC), addressing the Veteran's claim for an earlier effective date for PTSD.  In October 2011, the Veteran submitted his Form 9, appealing the earlier effective date for PTSD and mentioning in the comment section that he requested a higher disability rating, as he disagreed with the totality of the RO's decision.

In December 2011, the RO increased the Veteran's PTSD disability rating to 50 percent, issued the appropriate rating decision, and issued an SOC, explaining why the Veteran was not entitled to a rating higher than 50 percent.

In March 2012, the American Legion submitted a VA-Form 646, appealing the Veteran's initial effective date for PTSD.

In December 2012, the RO decided the Veteran's claim for service connection for hypertension, rating his condition as noncompensable.  In January 2013, the Veteran submitted an NOD for his hypertension claim, and the RO released a responsive SOC in May 2014.  In June 2014, the Veteran submitted a Form 9 for his hypertension claim, requesting a hearing.

In September 2014, the RO released a rating decision in which it continued the Veteran's 50 percent PTSD disability rating.

In July 2016, the American Legion submitted a VA-Form 646, requesting a hearing for the Veteran's hypertension claim.  In July 2016, the American Legion submitted an informal hearing presentation to the Board, appealing the Veteran's claim for an initial higher rating for PTSD, and requesting a new examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in regards to the Veteran's claim for a compensable rating for hypertension, the Board finds the issue must be remanded for a hearing for all of his issues.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, his request will be granted, and a hearing should be scheduled upon remand.

Second, in regards to the Veteran's claim for a higher disability rating for PTSD, the Board notes the Veteran has not submitted a Form 9 for this claim.  When the Veteran submitted a Form 9 for his earlier effective date claim in October 2011, he included a note on that Form 9 that he disagreed with his PTSD disability rating.  While the Veteran may have believed he was submitting a Form 9 for his PTSD higher rating claim, the RO did not treat it accordingly.  The Veterans Law Judge conducting the hearing can decide how best to deal with this issue, including whether to take jurisdiction of it.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with the Veteran's claims.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




